DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
1)  The first surface is a serrated surface of claim 2;  
2)  The anti-peeping structure being dot-shaped of claim 5;
3)  The filling layer of claim 9; 
4)  The substrate of claim 10;
5)  The optical adhesive of claim 10;
6)  The dot patterned surface of claim 11;
7)  The substrate of claim 10;
8)  The filling layer of claim 15; and
9)  The dot patterned surface of claim 16.

No new matter should be entered.
The objection to the drawings will not be held in abeyance.

The drawings are objected to because in figure 2, elements 5 and 6 have been transposed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
In the IDS of 8/5/20, Applicant has improperly listed the serial numbers of reference citation numbers 3 and 6-10.  These references have been crossed out and are now cited in the attached Form 892. 
When citing US Publications the correct form is (4 digit year)/(7 digit number) or the serial number listed on the top right hand side without the “/”.  Also, all US patent documents (patents and publications) are cited using the last name of the first inventor, as seen in top of the patent document, followed by “et al.” if more than on inventor is listed.  Proper citation of the references aids the printer if and when the application goes to issue.

Claim Objections
Claim 21 is objected to because of the following informalities: 
With respect to claim 21, applicant should insert an –in—after “defined”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “and a refractive index of a dielectric in contact with the backlight surface of the first light guide plate is less than a refractive index of the first light guide plate” [lines 7-8] is unclear.
With respect to claim 2, the “serrated surface” is unclear as it has not been shown in the drawings.
Claim 4 is indefinite as depending from an indefinite claim.
With respect to claim 5, the “dot-shaped” limitation is not consistent with the previous limitation of “two opposite third surfaces” [claim 1, line 13].  Note dot is defined as “a small round mark or spot”.  A round surface would could not have opposite surfaces.
Claims 6-8 are indefinite as depending from an indefinite claim.

claim 9:
1)  The “filling layer” [line 2] is unclear as it has not been shown in the drawings;
2)  The options of “filling layer is on one of the position: a side, distal from the anti-peeping layer, of the connection layer, and a side, distal from the connection layer, of the anti-peeping layer; a refractive index of the filling layer is less than the refractive index of the first light guide plate” are unclear and not understood as the filling layer is unclear; and  
3)  Is the filling layer the same as the dielectric [claim 1, line 7]?
Claim 10 is indefinite as depending from an indefinite claim.
With respect to claim 11, is the dielectric layer [claim 11, line 3] the same as the dielectric [claim 1, line 7]?  Applicant should use a consistent name for elements throughout the specification and claims.
Claim 12 is indefinite as depending from an indefinite claim.
With respect to claim 13, the limitation “a refractive index of a dielectric, in the backlight module, in contact with the backlight surface of the first light guide plate is less than a refractive index of the first light guide plate” is unclear.
With respect to claim 14, the limitation “the plurality of anti-peeping structures are inlaid in the connection layer” [lines 5-6] is not consistent with the limitation “forming the connection layer on the anti-peeping layer” [line 5]. 
With respect to claim 15, the limitation “forming the connection layer on the anti-peeping layer, wherein a filling layer is formed on one of the position: a side, distal from the anti-peeping layer, of the connection layer, and a side, distal from the connection layer, of the anti-peeping layer, a refractive index of the filling layer is less than the 
Claims 16-18 are indefinite as depending from an indefinite claim.
With respect to claim 19:
1)  The dependency of the claim [lines 1-2] is unclear as a claim cannot depend on two different claims.  Therefore it cannot be determined which elements and limitations are to be included in the claim;
2)  The element “the second light source” [line 7] does not have proper antecedent basis; and  
3)  The element “the backlight surface of a second light guide plate” [lines 7-8] does not have proper antecedent basis.  
Claims 20-21 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 13, 14, 18 and 21 are provisionally rejected under 35 U.S.C. 103 as being obvious over copending Application No. Wang et al. (2018/0203299) which has a common assignee with the instant application. Based upon the earlier effectively filed date of the copending application, it would constitute prior art under 35 U.S.C.102(a)(2) if published or patented. This provisional rejection under 35 U.S.C. 103 is based upon a presumption of future publication or patenting of the copending application.
This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing 

Claims 1, 4-6, 13, 14, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2018/0203299) in view of Kusuura (8,956,038).
With respect to claim 1, Wang discloses a backlight module [note title; figures 4, 6], comprising: a first light source [01], a first light guide plate [02], and an anti-peeping component; wherein the first light source [01] is an edge-type light source of the first light guide plate [02]; the first light guide plate is provided with a light emitting surface [major surface of 02 farthest from to element 06] and a backlight surface [major surface of 02 closest to element 06] that are opposite, wherein both the light emitting surface [major surface of 02 farthest from to element 06] and the backlight surface [major surface of 02 closest to element 06] are flat surfaces, the anti-peeping component [03] is on the light emitting surface [major surface of 02 farthest from to element 06] of the first light guide plate [02]; and the anti-peeping component [03] comprises an anti-peeping layer comprising a plurality of anti-peeping structures [03; figures 4, 5; paragraph 0037 suggests 3-4 or more structures], wherein the plurality of anti-peeping structures [03] are arranged in multiple columns of an array [figures 4, 5], the anti-peeping structure [03] is provided with a first surface [bottom surface of 03 closest to the light guide plate, 02] proximal to the first light guide plate [02], a second surface [top surface of 03 farthest from the light guide plate, 02] distal from the first light guide plate 
Wang does not disclose the claimed dielectric but does disclose a reflection layer [06] on the backlight surface [major surface of 02 closest to element 06] of the first light guide plate [02].  Kusuura, in a light guide structure teaches a dielectric can be used as part of a reflective layer [column 6, lines 22-44]. It is well known to use elements having different refractive indexes to produce different light outputs. It would have been well within the skill of one versed in the art at the time the invention was made to use a dielectric having a refractive index in contact with the backlight surface of the first light guide plate wherein the refractive index of the dielectric is less than a refractive index of the first light guide plate in the device of Wang, as taught by Kusuura to refract light and produce a desirable light output.  
With respect to claim 4, Wang discloses the anti-peeping structure is inherently further provided with two parallel end surfaces [the structures were described as being a “prism” which implies an end surface, paragraph 0044], wherein the end surfaces would inherently contact with each of the first surface, the second surface, and the two third surfaces.  
With respect to claim 5, Wang discloses the anti-peeping structure satisfies one of the following: the anti-peeping structure is strip-shaped, and each column of the anti-
With respect to claim 6, Wang discloses the anti-peeping component further comprises: a connection layer [07] on the anti-peeping layer, wherein the plurality of anti-peeping structures [03] are inlaid in the connection layer [07]. 
With respect to claim 13, Wang discloses a method for manufacturing a backlight module [note title; figure 4], comprising: manufacturing a first light source [01] and a first light guide plate [02], wherein the first light guide plate [02] is provided with a light emitting surface [major surface of 02 farthest from to element 06] and a backlight surface [major surface of 02 closest to element 06] that are opposite, both the light emitting surface [major surface of 02 farthest from to element 06] and the backlight surface [major surface of 02 closest to element 06] being flat surfaces; manufacturing an anti-peeping component [03], wherein the anti-peeping component [03] comprises an anti-peeping layer comprising a plurality of anti-peeping structures [03], wherein the plurality of anti-peeping structures [03] are arranged in a multiple columns of an array [figures 4, 5], the anti-peeping structure [03] is provided with a first surface [bottom surface of 03 closest to the light guide plate, 02] and a second surface [top surface of 03 farthest from the light guide plate, 02] that are opposite, and two opposite third surfaces [05] intersecting both the first surface [bottom surface of 03 closest to the light guide plate, 02] and the second surface [top surface of 03 farthest from the light guide plate, 02], an included angle between the third surface [05] and the first surface [bottom 
The method steps are inherent over the device shown in figures 4 and 5 of Wang.
Wang does not disclose the claimed dielectric but does disclose a reflection layer [06] on the backlight surface [major surface of 02 closest to element 06] of the first light guide plate [02].  Kusuura, in a light guide structure teaches a dielectric can be used as part of a reflective layer [column 6, lines 22-44]. It is well known to use elements having different refractive indexes to produce different light outputs. It would have been well within the skill of one versed in the art at the time the invention was made to use a dielectric having a refractive index in contact with the backlight surface of the first light guide plate wherein the refractive index of the dielectric is less than a refractive index of the first light guide plate in the device of Wang, as taught by Kusuura to refract light and produce a desirable light output.  
claim 14, Wang discloses the anti-peeping component [03] further comprises a connection layer [07]; and manufacturing the anti-peeping component comprises: forming an anti-peeping layer [03]; and forming the connection layer [07] on the anti-peeping layer [03], wherein the plurality of anti-peeping structures [03] are inlaid in the connection layer [07].  
With respect to claim 18, Wang discloses the method comprising: controlling, when the backlight module is in an anti-peeping mode, the first light source [01] to emit light; wherein after being totally reflected on the backlight surface [major surface of 02 closest to element 06] of the first light guide plate [02], the light emitted by the first light source [01] sequentially passes through the light emitting surface [major surface of 02 farthest from to element 06] of the first light guide plate [02] and the first surface [bottom surface of 03 closest to the light guide plate, 02] of the anti- peeping structure [03], and is emitted into the anti-peeping structure; and after being reflected on the third surface [05] of the anti-peeping structure [03], the light passes through the second surface [top surface of 03 farthest from the light guide plate, 02] of the anti-peeping structure and is emitted out of the anti-peeping component [03].  
With respect to claim 21, Wang discloses a display apparatus [figures 7, 9], comprising a display panel [1, 2] and the backlight module module [note title; figures 4, 6] as defined in claim 1.





Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beeson et al. (5,396,350) discloses a light guide plate having extracting features. 
Song (2010/0208497) discloses a light guide plate having extracting features.   
Powell (2015/0346417) discloses a light guide plate having prismlet or wegetlet extracting features.  The features lack the specifics of the claimed anti-peeping component specifically the first surface.
Lee (2016/0216433) discloses a light guide plate having extracting features [21].  
Lee et al. (2017/0139101) discloses a light guide plate having extracting features.  
Choi et al. (2018/0149789) discloses a light guide plate having extracting features [232, 234, 236, 238].  

Claims 8, 10 and 15
At this time, claims 8, 10 and 15 are too indefinite to reject over the prior art or indicate as allowable over the art.  Claims 8, 10 and 15 are not considered allowable over the prior art.

Allowable Subject Matter
As best understood, claims 2, 7, 8, 11, 12, 16, 17, 19 and 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/Primary Examiner, Art Unit 2875